DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed May 12, 2022. Claims 1-13 and 15-21 are pending, claims 1, 7, 10, 13, 17 and 19 are amended, claim 14 is cancelled, and claim 21 is newly added.

Response to Amendment
Claims 1, 7 and 13 are amended to overcome the claim objections; therefore, the objections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 7,426,956, herein Lin).
In regards to claim 1, Lin discloses
A heat sink (Fig.1), comprising
a heat sink body (30) having a plurality of stacked fins (32); and
a mounting base (Figs.1 and 3, 20, 28) including a first heat dissipation plate (20), a first surface of the first heat dissipation plate connected to a bottom of the heat sink body (Fig.1), and a second heat dissipation plate (28), discrete from the first heat dissipation plate, mounted on a second surface of the first heat dissipation plate opposite to the first surface (Fig.3), a length of the second heat dissipation plate in a longitudinal direction of the heat sink body is less than a length of the first heat dissipation plate in the longitudinal direction and a width of the second heat dissipation plate is less than a width of the first heat dissipation plate (Fig.3), the heat sink body including the plurality of stacked fins having a length in the longitudinal direction greater than the length of the first heat dissipation plate in the longitudinal direction (Fig.1).
In regards to claim 2, Lin discloses that the first heat dissipation plate and the second heat dissipation plate are each rectangular (Fig.3).
In regards to claim 3, Lin discloses that a length of the second heat dissipation plate is less than a length of the first heat dissipation plate (Fig.3).
In regards to claim 4, Lin discloses that a width of the second heat dissipation plate is less than a width of the first heat dissipation plate (Fig.3).
In regards to claim 6, Lin discloses that the second heat dissipation plate is welded on the second surface (Fig.3; In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
In regards to claim 7, Lin discloses that the second heat dissipation plate contacts an electronic module and transfers heat generated by the electronic module to the heat sink body (col.2 lines 44-47).
In regards to claim 8, Lin discloses that at least one of an upper edge and a lower edge of each of the stacked fins has a folded edge (Fig.4, 34).
In regards to claim 9, Lin discloses that the stacked fins are connected in sequence by the folded edge of each of the stacked fins (Fig.4).
In regards to claim 10, Lin discloses that the lower edge of each of the stacked fins has a tab (33) extending downward and abutting the first surface of the first heat dissipation plate (Fig.4, base wall 37 abuts the first surface).
In regards to claim 11, Lin discloses that the tabs of the stacked fins are arranged in a row and are welded to the first surface of the first heat dissipation plate (Fig.1; In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
In regards to claim 16, Lin discloses that the upper edge and the lower edge of each of the stacked fins is folded, and the stacked fins are connected in sequence by the folded upper and lower edges (Fig.4).
In regards to claim 17, Lin discloses
A heat sink (Fig.1), comprising:
a heat sink body (30) having a plurality of stacked fins (32), an upper edge and a lower edge of each stacked fin is folded (34), the folded upper edges of each stacked fin extend further than the folded lower edges of each stacked fin in at least one length direction of the heat sink body  (Figs.1 and 4, the folded edges on one end of the heat sink body extend further in the length direction of the heat sink body due to the extended portion) and
a mounting base (20, 28) including a first heat dissipation plate (20), a first surface of the first heat dissipation plate connected to a bottom of the heat sink body (Fig.1), and a second heat dissipation plate (28) mounted on a second surface of the first heat dissipation plate opposite to the first surface (Fig.34), the heat sink body including the plurality of stacked fins having a length in the at least one length direction greater than a length of the first heat dissipation plate in the at least one length direction (Fig.1).
In regards to claim 18, Lin discloses that the folded upper edges of each of the stacked fins are laminated together forming a ventilation channel (39) between each pair of adjacent fins.
In regards to claim 19, Lin discloses that the heat sink body extends beyond at least one end of the first heat dissipation plate in the longitudinal direction (Fig.1).
In regards to claim 21, Lin discloses that a first end of the heat sink body extends a first distance beyond a first end of the heat dissipation plate in the longitudinal direction, and a second end of the heat sink body extends a second distance beyond a second end of the heat dissipation plate in the longitudinal direction, the first distance is greater than the second distance (Fig.1, a right end of the fins is closer to the heat dissipation plate than the left end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huang (US 7,610,948).
In regards to claim 5, Lin does not disclose that the second heat dissipation plate is attached to the second surface by a plurality of rivets.
	Huang teaches a second heat dissipation plate (4) is attached to a second surface of a first heat dissipation plate (3) by a plurality of rivets (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s second heat dissipation plate to be attached to the second surface by a plurality of rivets as taught by Huang in order to provide a simple and inexpensive assembly process and to hold the parts firmly together (see Huang, col.2 lines 5-12).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin alone.
In regards to claim 12, Lin discloses that the first heat dissipation plate is made of an aluminum or an aluminum alloy material (col.2 lines 24-25), and discloses that in the shown embodiment the second heat dissipation plate is made of copper (col.2 lines 50-51).
	Lin also discloses that the heat absorbing plate (28) is made of a material having heat conductivity better than or at least equal to the base (20), thereby implying that the plate (28) may be made of aluminum.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s second heat dissipation plate to be made of aluminum as taught in Lin’s disclosure in order to ensure the heat conductivity of the plate is at least equal to that of the first heat dissipation plate so as not to sacrifice thermal transfer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Henry et al. (US 8,879,267, herein Henry).
In regards to claim 20, Lin does not disclose that each longitudinal end of the second heat dissipation plate tapers in a direction away from the first heat dissipation plate.
	Henry teaches a first heat dissipation plate (Fig.3, 150) and a second heat dissipation plate (164), wherein each longitudinal end (168) of the second heat dissipation plate tapers in a direction away from the first heat dissipation plate (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s second heat dissipation plate such that each longitudinal end tapers in a direction away from the first heat dissipation plate as taught by Henry in order to allow the heat sink to be easily inserted into and extracted from a heat source (see Henry, col.5 lines 7-12).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Lin.
In regards to claim 13, Henry discloses
A housing assembly (Fig.1), comprising:
a housing (122) having an accommodating chamber (138) adapted to accommodate an electronic module (102), the accommodating chamber having an opening (140) in a top wall (128) of the housing; and
a heat sink (200) including:
a heat sink body having a plurality of stacked fins (Fig.1); and
a mounting base (150, 160) having a first heat dissipation plate (150) and a second heat dissipation plate (164), a first surface of the first heat dissipation plate connected to a bottom of the heat sink body (Fig.3), the second heat dissipation plate mounted on a second surface of the first heat dissipation plate opposite to the first surface (Fig.3),
the heat sink including the plurality of stacked fins disposed on the top wall of the housing and the second heat dissipation plate extending through the opening and contacting the electronic module (Figs.1-5).
Henry does not disclose each stacked fin having a folded upper edge and a folded lower edge, the stacked fins connected in sequence by each of the folded upper and lower edges, the folded upper edges of each stacked fin extend further than the folded lower edges of each stacked fin in at least one length direction of the heat sink body, or the heat sink body including the plurality of stacked fins having a length in a longitudinal direction greater than a length of the mounting base in the longitudinal direction.
Lin teaches a heat sink (Fig.1) including a heat sink body (30) having a plurality of stacked fins (32), and a mounting base (20, 28), each stacked fin having a folded upper edge and a folded lower edge (34), the stacked fins connected in sequence by each of the folded upper and lower edges (Fig.4), the folded upper edges of each stacked fin extend further than the folded lower edges of each stacked fin in at least one length direction of the heat sink body (Figs.1 and 4, the folded edges on one end of the heat sink body extend further in the length direction of the heat sink body due to the extended portion), and the heat sink body including the plurality of stacked fins having a length in a longitudinal direction greater than a length of the mounting base in the longitudinal direction (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry’s heat sink to include stacked fins having a folded upper edge and a folded lower edge and connected in sequence by the folded edges, and the length of the heat sink body being greater in a longitudinal direction than the mounting base as taught by Lin in order to enhance heat transfer using fins with a larger surface area.
In regards to claim 15, Henry in view of Lin discloses that the respective folded upper edges and the folded lower edges of each of the stacked fins are laminated together forming a ventilation channel (39) between each pair of adjacent fins (Fig.4).

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763